*98ORDER
T1 NOW on this 27th day of April, 2000, the above-styled matter comes on for consideration, and the Court FINDS:
1. On March 3, 2000, this Court filed its opinion in the above-styled matter affirming the trial court's order granting judgment to Plaintiff/Appeliee Julius R. Brinkley, a/k/a Bob Brinkley on Brinkley's claims for recovery of sums allegedly due under a construction contract with Defendants/Appellants Duane L. Little, a/k/a Duane Little, and Nancy J. Little, Husband and Wife, and for foreclosure of liens securing such payment. '
2. On March 10, 2000, Brinkley filed a motion for attorney's fees as appellate prevailing party on his lien foreclosure claim. 42 0.8. § 176.
3. On April 19, 2000, Brinkley and the Littles filed a Joint Motion to Dismiss this appeal, representing settlement of the controversy inter se.
4. The appellate courts are not required to dismiss an appeal on representation of settlement by the parties after an appellate decision on the merits. See, eg., Goldman v. Goldman, 1994 OK 111, 5, 883 P.2d 164, 166. The parties joint motion to dismiss the appeal should therefore be denied.
5. However, insofar as Brinkley's motion for appellate attorney's fee remains pending, on representation of settlement of the underlying controversy, and on Brinkley's joinder on the motion to dismiss, the motion for appellate attorney's fees should be dismissed.
12 Insofar as the parties' joint motion seeks dismissal of the appeal, the motion to dismiss is consequently DENIED. Insofar as the parties' joint motion seeks dismissal of Brinkley's motion for appellate attorney's fees, the motion to dismiss is GRANTED.
13 DONE IN CONFERENCE OF THE COURT OF CIVIL APPEALS this 27th day of April, 2000.
T4 CAROL M. HANSEN, Vice-Chief Judge.
15 JONES, J., and JOPLIN, J., concur.